United States Court of Appeals
                        For the First Circuit


Nos. 01-2513, 01-2521

                        KPS & ASSOCIATES, INC.,

                         Plaintiff, Appellee,

                                  v.

                         DESIGNS BY FMC, INC.,

                         Defendant, Appellant.


                             ERRATA SHEET

     The opinion of this court issued January 28, 2003, should be
amended as follows:

     On the last line of page 12, "September 28, 2002" should be
"September 28, 2001"

     On the first line of page 13, "October 25, 2002" should be
"October 25, 2001"